Case 8:19-mc-00699 Document 1-20 Filed 12/06/19 Page 1 of 2




                  Exhibit 15
               Case 8:19-mc-00699 Document 1-20 Filed 12/06/19 Page 2 of 2
2/5/2019                                              BT Yahoo Mail - ^_ENRC^_



     ^ ENRс^

     From: markhollingsworth@talk2l.com

     To:     gsimpson@fusiongps.com

     Date:    Tuesday, 25 October 2011, 07:54 GMT-4



     Glenn,

     Thanks for your message. That's great news. Let's talk on the phone today, although I am in a meeting
     between 3 pm and 4 pm UK time

     M




                                                                                                             1/I
